Docket No. 108184.


                               IN THE
                      SUPREME COURT
                                  OF
                 THE STATE OF ILLINOIS




GEORGE H. RYAN, SR., Appellee, v. THE BOARD OF
TRUSTEES OF THE GENERAL ASSEMBLY RETIREMENT
             SYSTEM et al., Appellants.

                  Opinion filed February 19, 2010.



   JUSTICE THOMAS delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Kilbride, Garman,
and Karmeier concurred in the judgment and opinion.
   Justice Burke dissented, with opinion.



                              OPINION

    The issue in this case is whether, as a result of his multiple federal
felony convictions, former Illinois Governor George H. Ryan, Sr., has
forfeited all of the pension benefits he earned from the General
Assembly Retirement System. For the reasons that follow, we hold
that he has.

                        BACKGROUND
   The facts of this case are not in dispute. In 1966, Ryan was
appointed to the Kankakee County board of supervisors. Ryan was
subsequently elected to and served on the Kankakee County board of
supervisors from 1966 to 1972, including a two-year period as
chairman. While serving on the Kankakee County board of
supervisors, Ryan contributed to the Illinois Municipal Retirement
Fund (IMRF).
     In November 1972, Ryan was elected as a representative to the
General Assembly. He was reelected and served until 1982. While in
the General Assembly, Ryan was selected as the minority leader and
Speaker of the House. In November 1982, Ryan was elected
Lieutenant Governor. Ryan won reelection to that office in 1986. In
1990, Ryan was elected Secretary of State, and he served two terms
in this position. In November 1998, Ryan was elected Governor, and
he served in that office from January 1999 until January 2003.
     When Ryan was first elected to the General Assembly in 1972, he
became a member of the General Assembly Retirement System (the
System). At that time, Ryan transferred the credits he had earned in
the IMRF into the System. Ryan continued to participate in the
System while serving as Lieutenant Governor, Secretary of State and
Governor. In December 2002, Ryan applied for his retirement annuity,
to begin in January 2003.
     In December 2003, a federal grand jury indicted Ryan on felony
charges for racketeering, conspiracy, mail fraud, making false
statements to the Federal Bureau of Investigation, and income tax
violations. These charges were premised on conduct that arose out of
and was in connection with Ryan’s service as Secretary of State and
Governor. In April 2006, a jury found Ryan guilty on all counts. The
district court dismissed two of the counts after finding insufficient
evidence to support the claims and entered judgment on the remaining
counts. Ryan was sentenced to 78 months in prison.
     Following Ryan’s felony convictions, the acting executive
secretary of the Illinois State Retirement Systems notified Ryan that
all of his pension benefits were being suspended pursuant to section
2–156 of the Illinois Pension Code (the Code) (40 ILCS 5/2–156
(West 2006)). That section provides that “[n]one of the benefits herein
provided for shall be paid to any person who is convicted of any
felony relating to or arising out of or in connection with his or her
service as a member.” 40 ILCS 5/2–156 (West 2006). Ryan was also
informed that the suspension included all of the insurance coverage for

                                 -2-
him and his wife. The suspension was made retroactive to the date of
Ryan’s sentencing.
    Ryan sought review of the suspension of his pension benefits
before the System’s Board of Trustees (the Board). Ryan argued that
the benefits he earned as county board supervisor, member of the
General Assembly, and Lieutenant Governor were not subject to
forfeiture. The Board disagreed and ratified the acting executive
secretary’s decision to terminate completely Ryan’s retirement
annuity. Ryan sought administrative review, and the circuit court of
Cook County affirmed the complete termination of Ryan’s retirement
benefits. Ryan appealed, and the appellate court reversed. 388 Ill.
App. 3d 161. According to the appellate court, although Ryan clearly
had forfeited the pension benefits he earned while serving as Governor
and Secretary of State, he is entitled to receive the benefits he earned
while serving as Lieutenant Governor and as a member of the General
Assembly. 388 Ill. App. 3d at 168-69.
    We allowed the Board’s petition for leave to appeal. 177 Ill. 2d R.
315(a).

                              DISCUSSION
    As noted earlier, the facts of this case are not in dispute. The
matter to be resolved relates solely to the proper interpretation of the
pension forfeiture provision that disqualifies a member of the System
from receiving pension benefits if convicted of a felony “relating to or
arising out of or in connection with his or her service as a member.”
40 ILCS 5/2–156 (West 2006). Although the interpretation of a
statute by the agency charged with its administration is generally given
deference, the interpretation of a statute remains a question of law that
we review de novo. See Taddeo v. Board of Trustees of the Illinois
Municipal Retirement Fund, 216 Ill. 2d 590, 595 (2005). Our primary
goal when interpreting the language of a statute is to ascertain and
give effect to the intent of the legislature. Devoney v. Retirement
Board of the Policemen’s Annuity & Benefit Fund, 199 Ill. 2d 414,
424-25 (2002). The plain language of a statute is the best indication
of the legislature’s intent. In re Christopher K., 217 Ill. 2d 348, 364
(2005). Where the statutory language is clear and unambiguous, we
will enforce it as written and will not read into it exceptions,


                                  -3-
conditions, or limitations that the legislature did not express. In re
Christopher K., 217 Ill. 2d at 364.
    Here, the statutory language is clear and unambiguous. Section
2–156 of the Code provides that “[n]one of the benefits herein
provided for shall be paid to any person who is convicted of any
felony relating to or arising out of or in connection with his or her
service as a member.” (Emphases added.) 40 ILCS 5/2–156 (West
2006). Section 2–105 of the Code, in turn, defines “member” as
“Members of the General Assembly of this State *** and any person
serving as Governor, Lieutenant Governor, Secretary of State,
Treasurer, Comptroller, or Attorney General for the period of service
in such office.” Thus, under the Code’s plain language, any person
who is convicted of any felony relating to his or her service as
Governor or Secretary of State shall receive none of the benefits
provided for under the System. Here, there is no dispute that Ryan
was convicted of multiple federal felonies relating to his service as
both Governor and Secretary of State. Accordingly, section 2–156
plainly mandates that none of the benefits provided for under the
System shall be paid to Ryan. The forfeiture, in other words, is total.
Ryan gets nothing.
    This result is consistent not only with the plain language of the
governing statutes, but also with this court’s most recent pension
forfeiture decision. In Taddeo v. Board of Trustees of the Illinois
Municipal Retirement Fund, 216 Ill. 2d 590 (2005), Taddeo was
concurrently employed for several years both by Proviso Township as
a township supervisor and by the City of Melrose Park as mayor. In
1999, Taddeo was convicted of several felonies relating to his service
as mayor of Melrose Park. Following his convictions, the IMRF board
concluded that Taddeo had forfeited all of the pension benefits he had
earned as a participant in the IMRF–both those relating to his service
as mayor of Melrose Park and those relating to his service as a
Proviso Township supervisor. Taddeo, 216 Ill. 2d at 593-95.
    This court disagreed, holding that Taddeo had forfeited only those
benefits relating to his employment by Melrose Park. In so holding,
the court explained that “pension benefits are forfeited only if there is
a clear and specific connection between the felony committed and the
participant’s employment.” Taddeo, 216 Ill. 2d at 597. In Taddeo’s
case, Taddeo’s felony convictions related solely to his employment as

                                  -4-
mayor of Melrose Park and “were not related in any way to his
employment as township supervisor for Proviso Township.” Taddeo,
216 Ill. 2d at 598. And without such a nexus, there was no basis for
disqualifying Taddeo from receiving his township supervisor’s
pension.
    Moreover, under the plain language of the Code, Taddeo had
effectively earned two completely separate pensions–one for his
service as township supervisor, and one for his service as mayor. In
relation to municipal employees such as Taddeo, section 7–203 of the
Code provides:
             “Separate reserves shall be maintained for each
         participating employee in such detail as is necessary to
         administer all benefits provided herein, and to segregate
         accurately the separate liabilities of each participating
         municipality and its instrumentalities, or of any participating
         instrumentality, with respect to each participating employee.”
         40 ILCS 5/7–203 (West 2004).
Likewise, section 7–204 of the Code provides that “each participating
municipality and its instrumentalities, and each participating
instrumentality, shall be treated as an independent unit within the
fund.” 40 ILCS 5/7–204 (West 2004). In other words, although
Proviso Township and Melrose Park both paid into the IMRF, the
controlling Code provisions specifically state that they are to be
treated as independent units–that is, as separate employers. And
notably, the relevant forfeiture provision in that case stated that
“[n]one of the benefits provided for in this Article shall be paid to any
person who is convicted of any felony relating to or arising out of or
in connection with his service as an employee.” (Emphasis added.) 40
ILCS 5/7–219 (West 2004). Thus, the court concluded, if Proviso
Township and Melrose Park are separate employers for purposes of
the Act, then Taddeo’s status as an “employee” must be treated
separately, as well. Taddeo, 216 Ill. 2d at 598. In effect, Taddeo had
two different “employers” for purposes of the Act, and only one of
those employers suffered a breach of the public trust.
    Thus, Taddeo stands for the principle that the conviction of a job-
related felony results in the forfeiture of all pension benefits earned in
service of the public employer whose trust was betrayed. Here,
although Ryan held multiple public offices over the course of his time

                                   -5-
in the System, all of those offices were in service to a single public
employer–the State of Illinois. And it was the State of Illinois whose
trust Ryan betrayed when he committed 16 job-related felonies. Under
Taddeo, then, Ryan should expect to forfeit all of the pension benefits
he earned in service to the State of Illinois, which, in fact, is just the
outcome that section 2–156 compels.
     Finally, we note that this outcome advances the important public
policy aims that underlie pension forfeiture statutes such as section
2–156. As this court has explained previously, pension forfeiture
statutes were enacted to “ ‘deter felonious conduct in public
employment by affecting the pension rights of public employees
convicted of a work-related felony.’ ” Devoney, 199 Ill. 2d at 418,
quoting Stillo v. State Retirement Systems, 305 Ill. App. 3d 1003,
1007 (1999). Their purpose is to “discourage official malfeasance by
denying the public servant convicted of unfaithfulness to his trust the
retirement benefits to which he otherwise would have been entitled.”
Kerner v. State Employees’ Retirement System, 72 Ill. 2d 507, 513
(1978). Here, the trust to which Ryan was unfaithful was that which
he owed to the People of the State of Illinois, who for 30 years placed
their confidence in him and whose continuing confidence he repaid by
transforming two of this state’s highest constitutional offices into an
on-going and wholly self-serving criminal enterprise. Allowing Ryan
to now collect any portion of his pension would not only run afoul of
the plain language of section 2–156, but also would undermine the
public policy underlying that statute, which is to ensure that the
retirement of a corrupt public servant is never financed by the very
constituency whose trust was betrayed.

                           CONCLUSION
     Under section 2–156, under this court’s established precedent, and
under the basic notions of justice that inform provisions such as
section 2–156, George H. Ryan, Sr., has clearly forfeited all of the
pension benefits he earned from the General Assembly Retirement
System. As the victims of Ryan’s crimes, the taxpayers of the State of
Illinois are under no obligation to now fund his retirement.




                                   -6-
   The judgment of the appellate court therefore is reversed, and the
judgment of the circuit court is affirmed.

                                  Appellate court judgment reversed;
                                    circuit court judgment affirmed.

     JUSTICE BURKE, dissenting:
     Today a majority of this court reverses the appellate court
judgment and reinstates the decision of the Board of Trustees of the
General Assembly Retirement System (Board) to deny former
Governor George H. Ryan, Sr., all of the pension benefits he would
have received as a result of his contributions to the System as a
member of the General Assembly, as Lieutenant Governor, as
Secretary of State, and as Governor. I believe, however, that the
majority incorrectly construes the forfeiture provision at issue here,
section 2–156 of the Illinois Pension Code (40 ILCS 5/2–156 (West
2006)). In so doing, the majority ignores principles of stare decisis
and implicitly overturns our decision in Taddeo v. Board of Trustees
of the Illinois Municipal Retirement Fund, 216 Ill. 2d 590 (2005). For
these reasons, I respectfully must dissent from the majority opinion.
      Section 2–156 of the Pension Code provides:
             “None of the benefits herein provided for shall be paid to
         any person who is convicted of any felony relating to or
         arising out of or in connection with his or her service as a
         member.” 40 ILCS 5/2–156 (West 2006)
     The Code also defines the term “member” as:
             “Members of the General Assembly of this State including
         persons who enter military service while a member of the
         General Assembly and any person serving as Governor,
         Lieutenant Governor, Secretary of State, Treasurer,
         Comptroller, or Attorney General for the period of service in
         such office.” 40 ILCS 5/2–105 (West 2006).
     Interpreting this forfeiture provision, the majority concludes that
section 2–156 is “clear and unambiguous” (slip op. at 4) and
         “under the Code’s plain language, any person who is
         convicted of any felony relating to his or her service as

                                  -7-
         Governor or Secretary of State shall receive none of the
         benefits provided for under the System. Here, there is no
         dispute that Ryan was convicted of multiple federal felonies
         relating to his service as both Governor and Secretary of
         State. Accordingly, section 2–156 plainly mandates that none
         of the benefits provided for under the System shall be paid to
         Ryan. The forfeiture, in other words, is total. Ryan gets
         nothing. ” (Emphases in original.) Slip op. at 4.
     The majority also finds that “[t]his result is consistent not only
with the plain language of the governing statutes, but also with this
court’s most recent pension forfeiture decision, ” Taddeo v. Board of
Trustees of the Illinois Municipal Retirement Fund, 216 Ill. 2d 590
(2005). Slip op. at 4. The majority is incorrect.
     In the majority’s view, it is irrelevant that the felonies for which
Ryan was convicted were related to, arose out of or were in
connection with his service as Secretary of State and Governor, but
that he was guilty of no wrongdoing while he served in the office of
Lieutenant Governor or as a member of the General Assembly. For
the majority, all that is required to establish complete forfeiture of all
of the benefits is that a felony be committed by a person while that
person was serving in any one position which falls within the
definition of “member” under the statute. In Taddeo, however, we
rejected the identical statutory analysis.
    In Taddeo, we addressed the forfeiture of pension benefits under
section 7–219 of the Illinois Municipal Retirement Fund. This
forfeiture provision, which parallels exactly the forfeiture provision at
issue here, states:
             “None of the benefits provided for in this Article shall be
         paid to any person who is convicted of any felony relating to
         or arising out of or in connection with his service as an
         employee.” (Emphases added.) 40 ILCS 5/7–219 (West
         2002).
    In Taddeo, the Pension Board argued the plain language of section
7–219 required us to find that “none of the benefits provided for” in
the relevant article of the Pension Code may be paid if the participant
commits “any felony relating to or arising out of or in connection with
his service as an employee” and that “as an employee” should be


                                   -8-
interpreted to mean “as an employee of any IMRF employer.”
(Emphases in original.) Taddeo, 216 Ill. 2d at 596. Stated differently,
the Board argued that if a participant commits a felony related to only
one position of employment, he should receive “none of the benefits.”
This is the same statutory argument that the majority adopts today.
     In Taddeo, however, we rejected this argument, concluding that
the plain language of the statute simply “does not speak” (Taddeo,
216 Ill. 2d at 598) to those situations where a person is a participant
in a pension fund as a result of more than one position. Having
rejected the Board’s “plain language” interpretation, we concluded
that the statutory language was susceptible to more than one
interpretation, so that legislative intent had to be ascertained by
considering “ ‘the entire act, its nature, its object, and the
consequences resulting from different constructions.’ ” Taddeo, 216
Ill. 2d at 595-96, quoting Shields v. Judges’ Retirement System, 204
Ill. 2d 488, 494 (2003), citing Fumarolo v. Chicago Board of
Education, 142 Ill. 2d 54, 96 (1990). We also noted that pension
statutes are to be “liberally construed in favor of the rights of the
pensioner.” Shields, 204 Ill. 2d at 494, citing Matsuda v. Cook County
Employees’ & Officers’ Annuity & Benefit Fund, 178 Ill. 2d 360,
365-66 (1997).
     The majority in the case at bar fails to acknowledge that we
rejected the Board’s plain language argument in Taddeo and fails to
offer any rationale for why that argument is now controlling. Ignoring
the statutory analysis offered in Taddeo, the majority instead
emphasizes the fact that, in Taddeo, the plaintiff had two employers.
From this, the majority reasons that “Taddeo stands for the principle
that the conviction of a job-related felony results in the forfeiture of
all pension benefits earned in service of the public employer whose
trust was betrayed.” (Emphasis added.) Slip op. at 6. In this way, the
majority reasons, Taddeo may be reconciled with its holding. The
problem, however, is that this reasoning is not consistent with the
majority’s own statutory analysis.
     As noted above, according to the majority’s statutory analysis, a
felony conviction plus one position which permits a person to be a
“member” of the pension fund equals total forfeiture. By that same
logic, the result in Taddeo should have been different–a felony
conviction while Taddeo was an employee of one municipality which

                                  -9-
permitted him to participate in the pension fund should have meant
total forfeiture. This was not the result reached. The majority’s
reasoning in this case, and the result reached in Taddeo, are
irreconcilable.
     Because we concluded in Taddeo that the statutory provision did
not cover the situation at hand, we looked to previous precedent,
specifically, Devoney v. Retirement Board of the Policemen’s Annuity
& Benefit Fund, 199 Ill. 2d 414 (2002). In Devoney, we held “[w]hen
applying the pension disqualification statutes, including section 5–227,
the pivotal inquiry is whether a nexus exists between the employee’s
criminal wrongdoing and the performance of his official duties.”
Devoney, 199 Ill. 2d at 419. Thus, in Devoney, we concluded that
without a connection between the wrongdoing and the performance
of official duties, there could be no loss of benefits.
    In Taddeo, we applied this rationale and concluded that Taddeo’s
pension benefits could be forfeited only if there was a clear and
specific connection between the felony he committed and his
employment. Taddeo, 216 Ill. 2d at 597. Thus, in Taddeo, we found
that, because there was a connection between the felony and Taddeo’s
position as mayor, but no such connection between the felony and his
position as township supervisor, there was no basis to disqualify
Taddeo’s supervisor pension. Taddeo, 216 Ill. 2d at 598.
    The nexus analysis was at the core of our decision in Taddeo.
Applying that analysis to the facts of the case at bar, I would conclude
there is a connection between the felonies and Ryan’s position as
Governor and Secretary of State. But, as in Taddeo, there is no such
connection between the felonies and Ryan’s position in the General
Assembly or as Lieutenant Governor. Thus, under Taddeo, without
such nexus, there is no basis to disqualify Ryan from receiving those
benefits related to these positions.
    I note that, in support of our conclusion in Taddeo, we found that
Taddeo earned two completely separate pensions, one from each
independent employer, which were severable. Thus, the Board was
able to give Taddeo the pension he earned as a supervisor yet “still
adhere to the mandates of section 7–219 by providing Taddeo with
‘none of the benefits’ derived from his employment which was related
to or connected with his felony convictions.” (Emphasis omitted.)
Taddeo, 216 Ill. 2d at 599. The same is true here. A “member” is only

                                 -10-
a member “for the period of service in such office.” 40 ILCS 5/2–105
(West 2006). This language indicates that each “membership” is
distinct. Thus, as in Taddeo, Ryan can retain his pension benefits
derived from his position in the General Assembly and as Lieutenant
Governor, yet we can still adhere to the mandates of section 2–156 by
providing Ryan with “[n]one of the benefits” derived from his
membership in the fund as a result of his position as Secretary of State
and as Governor–those positions which were connected with his
felony convictions.
    By my analysis, as set forth above, I do not intend to diminish in
any way the seriousness of the criminal acts committed by the former
Governor. Also, I understand the very human impulse to want to
punish Ryan for his wrongdoings by depriving him of all of his pension
benefits. However, while I sympathize with such impulses, our
constitutional obligation is to follow the law, not our personal
preferences. Taddeo clearly mandates that Ryan receive the pension
benefits associated with his time in the General Assembly and as
Lieutenant Governor. Despite this, the majority reaches a contrary
conclusion and implicitly overrules Taddeo. This necessarily implicates
stare decisis and the majority has not explained what good cause or
compelling reasons dictate that we disregard our analysis in Taddeo.
    Because the majority opinion is the result of an unjustified
departure from precedent, I cannot join it. Accordingly, I respectfully
dissent.




                                 -11-